DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites, “wherein the gaming client devices include PCs, smart phones, and laptop clients.”  Because applicant recited “and” as the series connector, the invention is defined such that all of the of devices must be present to be the invention.  For example, if four players used smart phones, it would not be the claim 2 invention. From the disclosure and the claim language, it is not clear if applicant intended to use “or” instead of “and”. 
	Claim 3 recites, “wherein the geolocation system includes global positioning systems, cell tower triangulation systems, Galileo systems, Glonass systems, Google location services systems.”  The claim is not clear because there is no connector.
	Claims 4 and 5 have the same issue as claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou (US PG pub 2019/0081848).
	Zou shows,
	In regards to claim 1,
A computer implemented system for employing augmented reality gaming, 
including real world geolocation parameters, comprising: 
a plurality of gaming client devices;  ([0008], “establish a multiplayer gaming session among a plurality of mobile devices”)
a game server coupled to the gaming client devices over a communication network;  ([0003],  “Additionally, U.S.  Patent Application Publication No. US 2013/0225288 A1, entitled "Mobile Gaming Platform System and Method," describes a universal gaming controller and method for enabling connectivity between at least one physical host and at least one electronic device.”  US PG pub 2013/0225288 is incorporated by reference.  The gaming controller is considered to be the game server.)
a geolocation system coupled to the gaming client devices over the communication network; ([0030], “The location sensor 124 may be any location sensor or combination of location sensors that enables the physical location of the mobile 
gaming resources including a virtual missile object launched by the gaming client devices, ([0060], “virtual weapon type (e.g. pistol, shotgun, rifle, sniper rifle, grenade, bazooka, rocket, missile, bomb)”)
wherein the geolocation system determines a 3D real world location of each of the gaming client devices, ([0055], “The location module 312 may further comprise information about a defined game arena, other players in the game, or the physical world (which information may be obtained, for example, by user input, from the mobile devices of other players in the game, and/or from a mapping database, a terrain database, or another geographic information system).”)
the gaming client devices are positioned by a user in 3D space so as to launch the missile object at an angle and direction estimated to hit another of the gaming client devices, ([0058], “The fire control module 320 may further comprise instructions for receiving information about activation of a trigger 212 on the gameplay device 200 from 
the game server calculates a real world point of impact based on the angle and direction estimated by the gaming client devices, the game server determines if the point of impact is considered to hit or miss one of the gaming client devices based on the calculated point of impact and the 3D real world location of each of the gaming client devices, ([0059], “In making calculations to determine whether a given shot has hit a given target, the fire control module 320 may be programmed to calculate a likelihood that the shot would have hit the target under the existing conditions, and to score the shot as on-target if the likelihood is greater than a threshold amount.”) and
the game server displays hits and misses on the gaming client devices. ([0059], “The size of the target used by the fire control module 320 to determine whether a given 
 
In regards to claim 2,
wherein the gaming client devices include PCs, smart phones, and laptop clients. ([0027], “The wireless transceiver 116 may also allow the mobile device 100 to connect directly with a smartphone, tablet, laptop, or Bluetooth-enabled device.”  The connection working together is considered to be a gaming client device.)
 
	In regards to claim 3,
wherein the geolocation system includes global positioning systems, cell tower triangulation systems, Galileo systems, Glonass systems, Google location services systems. ([0030], see above citation)
 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US PG pub 2019/0081848) in view of Steigerwald et al. (US PG pub 2015/0229108).
Zou, as applied above, shows all of the limitations of the claims except for specifying that wherein the gaming resources include arsenals, tradables, supplies, items, countermeasures, munitions, real and virtual currencies, profiles, inventories, contracts, GPS jamming, orbital defenses, and SCADA systems.
Steigerwald et al. teaches, [0131], “At higher power levels, laser bars are used for target designation, and as countermeasures against heat seeking and other types of guided missiles and weapons.  At the highest power output levels, laser bars are used as the engine for high energy lasers for directed energy weapons.”
Based on the teaching of Steigerwald et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zou invention to incorporate countermeasures in a missile game in order to make the game more sophisticated.



5 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US PG pub 2019/0081848) in view of Delamont (US PG pub 2020/0368616).
Zou, as applied above, shows all of the limitations of the claims except for specifying that wherein the gaming resources include a virtual 3d whole earth visualization, including rendering, plotting, and wire framing.
	Delamont teaches, [0002], “Augmented reality ("AR") allows visually for game images and 3D holographic images to appear overlaid on real-world objects and environments through the user of miniature display screens and the use of spatial mapping techniques together with the display of two differing stereoscopic images or holographic images where the user perceives the image as having 3D form and being present in the real-world, however this is still an optical illusion as the game doesn't really exist in the real-world but exists only in a computational sense where the real-world surfaces are mapped to create virtual 3D models or a mesh from which virtual 3D holographic images are superimposed and displayed over real-world objects as a augmented reality experience.”
	Based on the teaching of Delamont, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zou invention to incorporate a virtual 3d whole earth visualization in order to make the game more realistic.




6 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US PG pub 2019/0081848) in view of Armstrong et al. (US PG pub 2019/0353460).
Zou, as applied above, shows all of the limitations of the claims except for specifying that wherein users launch the missile object by adjusting a position of the gaming client devices for setting parameters of the missile object, including elevation, and azimuth, based on an AR/VR overlay displayed over the gaming client devices.
	Armstrong et al. teaches [0043], “The launch module orientation sensor 180-1 may include one or more of a variety of orientation sensors, such as accelerometer (including and Inertial Measurement Unit (IMU)), gyroscope, magnetometer, altimeter, and/or the like.  As such, the launch module orientation sensor 180-1 may be capable of providing information indicative of the location, heading, slope, azimuth, elevation, of the launch module of the of the rocket/missile artillery unit 120.”
Based on the teaching of Armstrong et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zou invention to incorporate elevation and azimuth in the AR display of Zou in order to improve the aiming.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715